IN THE SUPREME COURT OF THE STATE OF NEVADA


                 STEVEN SAMUEL BRAUNSTEIN,                                   No. 70434
                 Petitioner,
                 vs.
                 STEVEN GRIERSON, EIGHTH JUDICIAL                                 FILED
                 DISTRICT COURT CLERKS OFFICE,
                 IN/FOR COUNTY OF CLARK NV,
                                                                                  JUN 1 6 2016
                                                                                     IE
                 Respondent.                                                              LINDEWV


                                                                                  *Mika 1
                                           ORDER DENYING PETITION
                                 This is a pro se petition for a writ of mandamus or prohibition.
                 Petitioner seeks an order directing the clerk to not delay in filing
                 documents. Without deciding upon the merits of any claims raised in the
                 documents submitted in this matter, we decline to exercise our original
                 jurisdiction.     See NRS 34.160; NRS 34.170; NRS 34.320; NRS 34.330.

                 Accordingly, we
                                 ORDER the petition DENIED.



                                                                              rr              C A.
                                                              Parragui rre




                 cc: Steven Samuel Braunstein
                       Attorney General/Carson City
                       Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e